Citation Nr: 0632738	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-34 207A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability. 
 
2.  Entitlement to service connection for a right leg 
disability. 

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability. 
 
5.  Entitlement to initial evaluation in excess 70 percent 
for a post-traumatic stress disorder (PTSD) with major 
depression. 
 
6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease. 
 
7.  Entitlement to an initial compensable evaluation for 
hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to June 
2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
that denied service connection for bilateral lower extremity 
disability, including the knees.  Service connection was 
granted for PTSD with major depression, gastroesophageal 
reflux disease and hemorrhoids, evaluated as 70 percent, 10 
percent, and zero percent, respectively, effective from June 
29, 2002.

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  The transcript is of record.  

The Board points out that, as the veteran is appealing the 
initial assignment of disability ratings for her service-
connected psychiatric disability, esophageal reflux disease 
and hemorrhoids, the issues have been framed as listed on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999). 

(The issues of entitlement to service connection for leg and 
knee disabilities and entitlement to higher initial 
evaluations for gastroesophageal reflux disease and 
hemorrhoids will be remanded for further development.)


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
anxiety, depression, sleep impairment, intrusive thoughts, 
irritability, social withdrawal, memory deficit, impaired 
concentration, and nightmares that have resulted in no more 
than occupational and social impairment with deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to an initial evaluation 
in excess of 70 percent for PTSD has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in October 2003, June 2004, and 
May 2005, the RO informed the appellant of what the evidence 
had to show to substantiate the claim, what medical and other 
evidence the RO needed from her, what information or evidence 
she could provide in support of the claim, and what evidence 
VA would try to obtain on her behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate this claim.  She has also been advised to submit 
relevant evidence or information in her possession.  38 
C.F.R. § 3.159(b).  The appellant has not been specifically 
notified regarding the criteria for an award of an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, an effective date question is not now before the 
Board.  Consequently, the Board does not find that a remand 
is necessary in this regard.  The Board also points out that 
although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an initial 
evaluation in excess of 70 percent for PTSD with major 
depression.  Extensive VA clinical records as well as private 
clinic notes have been requested and associated with the 
claims folder.  The appellant has been afforded VA 
psychiatric examinations over the course of the appeal, most 
recently in 2005.  She had the opportunity to present 
testimony in August 2006.  The Board is unable to find that 
there is a reasonable possibility that further assistance to 
the veteran would aid in substantiating the claim currently 
under consideration.  Under the circumstances, VA does not 
have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The veteran is currently in receipt of a 70 percent 
disability rating for PTSD with major depression.  She 
asserts that the symptoms associated with the service-
connected psychiatric disability are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a total rating (100 percent).

The veteran's service-connected PTSD with major depression is 
evaluated in accordance with 38 C.F.R. § 4.130 under a 
general rating formula for mental disorders.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The veteran was afforded a compensation examination by a VA 
psychologist in February 2003.  It was noted that her claims 
file and VA treatment records were reviewed.  History 
obtained from the veteran indicated that she entered the 
military at age 35 in order to spend more time with her 
husband who was also in the military.  It was reported that 
they were separated at the time, as they were at the time of 
the examination, and that she was hoping to reconcile with 
him.  It was noted that in an assessment performed in 
September 2002, she stated that her husband abandoned her 
again because he could not tolerate her depression, anxiety 
and PTSD from which she suffered.  She was hoping to reunite 
with her husband.  

The examiner noted that the veteran had been cared for by 
numerous physicians, both private and within the VA system, 
and that she had a number of medical problems.  She had many 
prescriptions, including psychoactive medications.  It was 
noted that she endorsed numerous psychiatric symptoms such as 
bad dreams, anxiety, depression, and excessive hand washing.

On mental status examination, the examiner stated that the 
veteran presented as alert, and for the most part oriented.  
It was noted that she exhibited a "seemingly endless 
production of non-relevant chatter."  The examiner observed 
that the appellant seemed confused about the examination 
process, but was able to articulate her reason for being 
there, as well as the place and time.  She appeared to be 
"bewildered" by routine questions, seemed unaffected by 
inconsistencies in her verbalizations, and became annoyed and 
frustrated by the fact that addressing these was significant.  
It was noted that despite her assertions that she was 
suffering from depression, her mood was euthymic.  Affect was 
appropriate and related.  The examiner stated that her 
verbalizations included a liberal amount of self pity.  

The veteran denied experiencing hallucinations or delusions, 
as well as suicidal or homicidal ideation or intent.  It was 
felt that she suffered from mild difficulties in 
concentration and appeared to have relatively severe memory 
deficits.  The examiner related that inconsistencies noted 
previously and the apparent memory lapses were best explained 
as spontaneous confabulations that lacked coherence and 
underlying truth.  Judgment and insight appeared to be 
somewhat impaired.  She was deemed competent for VA purposes.  

Personality testing was performed and was interpreted as 
showing an immature, inconsistent individual with numerous 
mild physical symptoms who believed that her physical health 
was at constant risk.  It was found that her responses 
indicated that she believed herself to be fragile and certain 
to "go to pieces."  The examiner stated that the results 
obtained predicted a poor prognosis based on her 
psychological naivete and dedication to retaining pathology.  

The examiner concluded that a thorough review of the 
veteran's chart, interaction with her and the nature of her 
claim suggested that she suffered primarily from a histrionic 
personality disorder with dependent features.  The examiner 
added that based on her numerous physical complaints, it was 
also likely that she had a somatization disorder that 
included neurological, gastroenterological and orthopedic 
complaints. 

The examiner stated that the veteran continued to work and 
accommodated her physical disorders with difficulty but 
successfully.  It was noted that she managed to deal with all 
of her physicians without any loss of work time or pay by 
changing shifts, negotiating changes with fellow employees 
and making up lost work.  The examiner opined that in view of 
her ability to creatively manage such awkward situations, it 
was clear that her mental health was not an obstacle to her 
vocational success.  Following examination, diagnosis of 
somatization disorder and histrionic personality disorder 
with dependent features were rendered on Axis I and Axis II, 
respectively.  A global assessment of functioning (GAF) score 
of 68 was provided.  

The case was reviewed by VA examiner in July 2003 for 
reconciliation of the veteran's diagnoses and to determine if 
a pre-existing disorder had been aggravated by service.  It 
was reported that the service medical records and reports by 
previous examiners were reviewed.  Comprehensive background 
history, findings and a thorough analysis of the clinical 
evidence were presented.  The examiner stated that in 
reviewing all the records, there seemed to be strong evidence 
to find that a diagnosis of PTSD was indicated.  It was found 
that that there was no evidence to conclude that she had a 
personality disorder.  The degree of impairment was felt to 
be severe with a GAF score of 35. 

VA outpatient clinical records dating from 2002 reflect that 
the appellant received continuing treatment, including 
individual therapy and medication for symptoms that included 
anxiety, depression and insomnia. 

The appellant was afforded a VA compensation examination by 
another VA clinical psychologist in January 2005.  The 
examiner noted that the clinical records were reviewed.  
Personal history indicated that the veteran had been married 
for 17 years and that she had three children.  It was 
reported that she worked for approximately eight years in 
customer service with General Electric prior to entering the 
military and returned to the position after discharge from 
service.  It was noted that she had lost her job 
approximately 10 months before, had been on disability since 
that time and would be officially terminated in March 2005.  
The veteran indicated that poor attention and poor 
concentration on the job, as well as anxiety and irritability 
in the work setting had caused her to lose her job.  She said 
that she was unable to handle the daily stresses of the work 
environment. 

The veteran related that she had received mental health 
treatment at the VA since separation from service and was 
seen approximately weekly for medication and psychotherapy.  
Her current medications were Prozac, Ambien and alprazolam.  
She stated that she was irritable, isolated herself and had 
nightmares and poor sleep, as well as trouble with attention 
and concentration.  She admitted to a history of smoking 
marijuana during her younger years and somewhat while 
stationed in Afghanistan with no use since then.  On mental 
status examination, she was observed to be neat in appearance 
and daily self care was within normal limits.  She was alert 
and generally cooperative during the interview, but was 
restless and had some trouble tracking questions.  She cried 
at several points during the interview, and her affect was 
sad and depressed.  It was determined that the veteran had 
difficulty comprehending questions and focusing at times, and 
her mind seemed to wander.  She reported that she had anxiety 
symptoms that worsened under stress and included heart 
palpitations.  

The veteran related that when her anxiety symptoms occurred, 
she would go to her room and put a blanket over her head.  
She reported difficulty sleeping, for which she took sleep 
medication.  She indicated that despite this, she still had 
broken and restless sleep.  The examiner stated that thought 
content and processes were basically within normal limits 
although there was some difficulty staying on track, mostly 
having to do with attention.  There was no evidence of 
delusions or hallucinations.  It was noted that there was a 
history of a suicide attempt that occurred in Afghanistan in 
the early part of 2002 when she took an overdose of pills.  
The veteran related that with her current depression, she had 
times when she felt hopeless and did not feel like living, 
but that she had not had acute suicidal thinking.

The appellant said that she had traumatic nightmares two to 
three times a week that had a strong theme of fear and 
anxiety.  She related that she was very fearful and slept 
with a light on in the hallway.  It was reported that her 
attention and concentration were poor, that she had poor 
stress tolerance, and tended to withdraw when she became 
irritable.  She stated that she had trouble dealing with 
people and tried to avoid them as much as possible.  The 
veteran said that news stories and her husband talking about 
being in Iraq might bring on flashbacks of Afghanistan, 
particularly a situation in which a staff sergeant assaulted 
her.  She related that such memories occurred on a daily 
basis and were either flashbacks or intense memories.  

The examiner stated that the veteran's symptoms met the 
criteria for a diagnosis of PTSD that were in the moderate to 
severe range.  It was noted that she had a combination of 
physical and mental symptoms, but that the mental 
symptomatology by itself resulted in a severe level of 
impairment in psychosocial and occupational functioning.  It 
was reported that she also had a diagnosis of a personality 
disorder.  The examiner indicated that the veteran's 
condition had gradually deteriorated since service, that she 
had not been able to work over the past year and had been on 
disability leave from her job.  In summary, the examiner 
found that there had been a worsening of her mental health 
symptoms since the last compensation and pension examination.  
It was determined that there was a severe level of 
occupational and psychosocial impairment that was more likely 
than not due primarily to symptoms of PTSD.  The examiner 
stated that a personality disorder that existed prior to 
service seemed to be a secondary contributor to the veteran's 
current symptoms, and was believed to have been severely 
aggravated by military service.  Diagnoses of PTSD and major 
depression and personality disorder, not otherwise specified, 
were made.  It was reported that the veteran had a current 
GAF score of 35 and that the highest functioning in the past 
year had been 40.

The veteran presented testimony on personal hearing on appeal 
in August 2006 to the effect that her service-connected 
psychiatric disorder had caused her to make mistakes on the 
job, resulting in unemployment.  She stated that she 
continued to have nightmares, sleeplessness, and would forget 
things. 

The Board finds that it is clear that the appellant's primary 
symptoms of anxiety, depression, irritability, nightmares, 
lack of concentration and isolation and social withdrawal do 
result in an inability to establish and maintain effective 
relationships.  It is observed that the veteran has clearly 
displayed psychiatric symptomatology indicative of 
significant social and industrial dysfunction during the 
period in question for which she has been granted a 70 
percent disability evaluation.  It is not found, however, 
that she is totally incapacitated due to such symptoms for 
which a 100 percent disability evaluation is warranted.  See 
38 C.F.R. § 4.130 (2006).

The Board points out that although the veteran asserts that 
she is totally disabled on account of her service-connected 
PTSD, her own assessment is not dispositive of the question 
at issue - whether she meets the criteria for the 100 
percent, rather than the 70 percent, evaluation.  The 
disability evaluation must be based on all the evidence of 
record that bears on occupational and social impairment.  The 
Board observes that throughout the appeal period, the 
appellant has displayed significant memory lapses and 
concentration deficit, as well as impaired judgment and 
insight.  It was shown that she has poor stress tolerance.  
On most recent VA examination in January 2005, it was 
determined that there was a severe level of occupational and 
psychosocial impairment that was more likely than not due 
primarily to symptoms of PTSD.  The GAF score of 35 provided 
at that time is reflective of major impairment in several 
areas such as work, school, family relations, judgment, 
thinking or mood, etc.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).

The record also reflects, however, that the appellant was 
able to maintain employment and work full-time until 2004 
despite her symptoms.  She has been observed to be neat in 
appearance, is competent and capable of daily self care.  On 
mental status examinations, she has denied hallucinations and 
delusions, has been found to be alert and oriented, with 
thought content and processes within normal limits.  No acute 
suicidal thinking has been voiced.  It is demonstrated that 
she has a number of other significant service-connected and 
nonservice-connected physical constraints and limitations 
that also significantly impact her employment capability. (In 
this regard, the Board would point out that a total 
disability rating based on unemployability has been in effect 
since May 2004 in recognition of the effect her service-
connected disorders have on her ability to secure and 
maintain gainful employment.)  There is no history of 
psychiatric hospitalization for any overwhelming psychiatric 
symptomatology.  The Board thus finds that the veteran has 
not exhibited the symptoms required for the 100 percent 
rating under current criteria, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, and own 
occupation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although it is recognized that the quality of her life has 
been substantially impaired by her PTSD symptoms, it is not 
shown that psychiatric disability is so extreme as to warrant 
a total rating under the rating criteria for psychiatric 
disability.

In the absence of evidence of symptomatology typical of the 
criteria for the maximum 100 percent evaluation, the Board 
must conclude that the veteran's psychiatric disability 
picture more closely approximates the criteria for a 70 
percent rating for PTSD.  Absent a finding of more severe 
symptomatology, an evaluation in excess of 70 percent is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

Additionally, there is no showing that the symptomatology 
associated with the service-connected disability reflects 
such an exceptional or unusual disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that the preponderance of the evidence 
is against the claim for a higher rating for PTSD since the 
initial grant of the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.


REMAND

Following review of the record, the Board is of the opinion 
that further development is warranted in this instance as to 
the claims of service connection for bilateral lower 
extremity disability, including the knees, and entitlement to 
higher initial evaluations for gastroesophageal reflux 
disease and hemorrhoids.

The veteran testified in August 2006 that the symptoms 
associated with her service-connected gastroesophageal 
disease and hemorrhoids had increased in severity since the 
most recent VA examination.  Records prepared that month show 
that her medication was changed to Protonix for her 
esophageal reflux disease.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that the service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  This 
is particularly indicated if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The record reflects 
that the appellant has not been examined for VA compensation 
purposes in these respects since February 2003.  Therefore, 
VA examinations are required.

The veteran testified that she injured both legs and knees 
during basic training and still has residual disability.  The 
Board notes that when she was afforded VA orthopedic 
examination for compensation purposes in February 2003, an 
opinion as to a relationship between lower extremity 
disability and service was somewhat unclear.  This was 
referred to in a Report of Contact dated in April 2003.  
However, the ensuing addendum dated in July 2003 does not 
sufficiently clarify the opinion as the veteran does not 
claim bilateral lower extremity disability on the basis of 
aggravation of pre-existing disability.  The veteran is shown 
to have had lower extremity and knee complaints in service 
and currently receives treatment for various complaints and 
disorders of the legs and knees.  Under these circumstances, 
the RO should arrange for the veteran to undergo an 
orthopedic medical examination, the report of which should 
include a more definitive clinical opinion as to whether any 
current disability of the legs or knees is related to active 
service.  

The veteran is shown to seek ongoing VA outpatient treatment, 
especially for her esophageal reflux disease and hemorrhoids.  
In fact, an August 2006 record indicates that banding of 
hemorrhoids was scheduled for October 25, 2006.  The most 
recent records date through August 2006.  Therefore, any 
records dated since September 2006 should be retrieved and 
associated with the claims folder.  The RO should also 
consider the records received since the most recent 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.1304 (2006).

Additionally, review of the record discloses that a zero 
percent rating for frontal sinusitis was confirmed and 
continued by rating action dated in November 2004.  The 
appellant submitted a notice of disagreement with that rating 
determination in April 2005.  As the appellant testified in 
August 2006, it appears that the appeal as to this issue has 
not been addressed by the RO.  Therefore, because a statement 
of the case has not yet been issued as to entitlement to an 
evaluation in excess of zero percent for frontal sinusitis, a 
remand is required to give the RO opportunity to issue a 
statement of the case.  38 C.F.R. § 19.30 (2006); Manlincon 
v. West, 12 Vet. App. 238, 240- 41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  All VA clinical records prepared 
since August 2006 should be retrieved 
and associated with the claims folder.  
This should include records of any 
October 2006 procedure relating to the 
veteran's hemorrhoids and any period of 
convalescence that may have been 
required.

2.  After obtaining all available 
records, the RO should schedule the 
veteran for a VA examination in order 
to determine the current severity of 
her service-connected hemorrhoids.  The 
claims folder should be made available 
to the examiner.  All clinical findings 
should be reported in detail, to 
include whether there are large or 
thrombotic, irreducible hemorrhoids 
with excessive redundant tissue and if 
so, the frequency of recurrences; 
whether there is persistent bleeding 
with secondary anemia; and whether 
there are hemorrhoids with fissures or 
any other complications, to include 
fecal incontinence.

3.  The veteran should be scheduled for 
an appropriate VA medical examination 
to determine the extent of impairment 
caused by her service-connected 
gastroesophageal reflux disease.  The 
claims folder should be provided to the 
examiner for review.  The examiner 
should be asked to delineate all 
symptoms attributable to the veteran's 
gastroesophageal reflux such as:  
vomiting; material weight loss; 
hematemesis, melena, anemia, recurrent 
epigastric distress, dysphagia, 
pyrosis, or substernal, arm, or 
shoulder pain.  The examiner should 
also express an opinion as to whether 
the disability results in considerable 
or severe impairment of health.  If 
diagnostic testing and/or specialist 
consultations are deemed to be 
necessary by the examiner, these should 
be performed.  

4.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine whether she now has leg or 
knee disability related to service or 
to a service-connected disability.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file should be made available to 
the examiner.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the 
veteran now has any leg or knee 
disability that is related to symptoms 
in service or have been caused by or 
made worse (aggravated) by service-
connected orthopedic disabilities of 
the feet and left hip.  If worsening by 
a service-related disability is found, 
the examiner should offer an assessment 
of the extent of additional disability 
resulting from the aggravation.

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
they should be returned to the 
examiners for necessary corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should issue a statement of 
the case on the issue of entitlement to 
a compensable evaluation for frontal 
sinusitis.  (If, and only if, the 
veteran files a timely substantive 
appeal should this issue should be 
returned to the Board.)

7.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal.  If any of the 
benefits sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


